t c no united_states tax_court richard j bot and phyllis bot petitioners v commissioner of internal revenue respondent docket no filed date ps maintained active memberships in an agricultural_cooperative which processed and sold corn produced by its members as active members ps were obligated to produce and deliver corn to the cooperative regularly and during and they met that obligation with corn they acquired from a pool maintained by the cooperative the cooperative processed and sold the corn for ps’ benefit and paid to ps value-added payments for the corn for federal tax purposes ps reported the value-added payments they received during and as proceeds from the sale of capital assets and did not treat the amounts received as self-employment_income held during and ps were engaged in the business of acquiring and selling corn and corn products for a profit the value-added payments were derived from ps’ business and must be included in the calculation of ps’ net_earnings_from_self-employment for purposes of determining ps’ liability for self- employment_tax -- - kathryn j sedo for petitioners blaine c holiday for respondent marvel judge respondent determined deficiencies in petitioners’ federal_income_tax for and of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioners are liable for self-employment_tax under section on value-added payments that they received in and from an agricultural_cooperative of which they were active members findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated in our opinion by this reference petitioners resided in marshall minnesota when the petition in this case was filed ’ during all relevant years richard j bot mr bot and phyllis bot mrs bot owned and lived on a 700-acre farm in minnesota before petitioners ran their farm operation growing crops such as corn alfalfa and soybeans and raising livestock in the fall of however petitioners decided to ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar where appropriate petitioners live in texas from november to april retire from daily farming and entered into a written farm agreement the farm agreement with two of their sons richard f bot and bennett bot hereinafter referred to as the sons this agreement was renewed orally each year the farm agreement required the sons to operate petitioners’ farm in a good and husband-like manner and according to the usual course of husbandry and required petitioners to compensate the sons by paying them with a one-half part or share of all grains vegetables corn soy beans and other crops so raised and secured upon said farm the farm agreement required petitioners to pay for half of the costs of seed fertilizer and weed sprays and to provide land and machinery for the farming operation the farm agreement also gave petitioners the option of making major repairs to or replacing equipment when necessary but did not require them to do so the farm agreement required the sons to pay for half of the costs of seed fertilizer and weed sprays to furnish all labor and pay all operating costs to haul and deliver crops for petitioners and to keep petitioners’ farm implements in good repair under the farm agreement petitioners and the sons were supposed to divide all government program aid equally the arrangement between petitioners and the sons during and followed the basic parameters of the farm agreement but was broader under the arrangement in effect for and q4e- petitioners and the sons contributed equally to farm expenses and shared equally in farm profit or loss during and crops grown on the farm were either fed to farm livestock or sold and any profit generated from the farm operation including profit from the sale of crops and livestock was split approximately equally between petitioners and the sons petitioners delegated to their sons the authority to decide whether crops raised on the farm were to be fed to livestock or sold on the open market during and the sons sold corn and soybeans in petitioners’ names because it was economically advantageous to do so pursuant to the arrangement in effect for and petitioners paid part of the farm expenses in date and again in date petitioners estimated the results of the farming operation and wrote checks to the sons to reimburse them for petitioners’ share of farm expenses in date petitioners paid dollar_figure to each son in date petitioners paid dollar_figure to each son at the end of the year petitioners and the sons added up the income earned from the farm operation subtracted the farm expenses petitioners and the sons salthough the memo portion of each personal check written in states that the check was for corn purchased petitioners admitted at trial that they paid the money to reimburse the sons for petitioners’ share of expenses_incurred in the farming operation - had paid and calculated how much of the farm operation’s profit they each were entitled to receive with the exception of proceeds generated from the sale of corn in that were reported as proceeds from the sale of capital assets on schedule d capital_gains_and_losses petitioners reported their share of farm income and expenses as farm rental income and expenses on forms farm rental income and expenses attached to their and form sec_1040 u s individual_income_tax_return minnesota corn processors in approximately a group of minnesota farmers formed minnesota corn processors mcp an agricultural_cooperative organized under the laws of minnesota mcp was incorporated to handle all aspects of dealing with agricultural products produced by its members and to perform services for its members under its articles of incorporation mcp was authorized to issue big_number shares of common_stock and big_number shares of nonvoting preferred_stock only producers of agricultural products who reside in the territory served by mcp could hold shares a producer is any person actually engaged in the mcp’s objective was to accomplish collectively what none of its members could accomplish individually---process corn and realize profits from the increased value of that processed corn without mcp’s pooled funds and processing facilities its members would have had to sell their corn if any to an elevator then any value added to the corn by processing the corn would have been realized by others -- - production of one or more of the agricultural products handled by mcp and includes lessors of land who receive crop shares as rent a member is any producer of agricultural products who is eligible for membership in mcp and who has acquired a minimum of shares of mcp’s common_stock under its bylaws in effect during and mcp was authorized to terminate any membership if an existing member was no longer eligible for membership a member failed to patronize mcp for year or more a member moved from the territory served by mcp or died or ceased to be an agricultural producer or a member violated mcp’s bylaws breached a contract with mcp owed mcp a delinquent debt or willfully obstructed mcp’s purposes or activities in such an event mcp’s board_of directors had the right at its option to purchase the member’s stock or to require the member to convert his common_stock to either preferred_stock or a nonvoting certificate of interest petitioners became members of mcp in mr bot purchased shares of common_stock on date and mrs bot purchased shares on date as members petitioners were also required to purchase units of equity participation and to enter into a uniform marketing agreement uma with respect to each unit the units of equity participation and the umas collectively defined the scope of petitioners’ obligation to patronize mcp each unit of equity - participation specified the maximum number of bushels of corn the member could be required to produce and deliver to mcp each processing year ’ and the related uma set forth the terms governing the production processing and marketing of the corn during and petitioners were active members of mcp who owned mcp common_stock as active members petitioners continued to have ongoing production obligations to mcp and its membership beginning in and continuing through and including petitioners periodically purchased units of equity participation as follows richard j bot phyllis bot date units purchased date units purchased big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘petitioners testified they purchased additional units after because they thought the units would make good investments as mcp members petitioners were required to produce and deliver corn three times each year as determined by mcp the timing of the deliveries was also within mcp’s discretion mcp’s processing year begins oct and ends sept mcp’s fiscal_year begins jan and ends dec --- - petitioners could meet their production and delivery obligations with corn that was grown on their farm that they acquired elsewhere or that mcp already held in its option pool option pool corn is corn maintained by mcp and made available for sale only to mcp members for use in meeting their production and delivery obligations under the umas a member who wished to satisfy his production and delivery obligation using option pool corn completed a form to that effect and paid an acquisition fee of cents per bushel of option pool corn purchased if either petitioner failed to meet the production and delivery obligations under the uma the uma authorized mcp to act as that petitioner’s agent in acquiring corn charging all related expenses to mr bot or mrs bot as appropriate in and petitioners met their production and delivery obligations under their umas with option pool corn in and petitioners paid acquisition fees of dollar_figure and dollar_figure respectively for the option pool corn used to satisfy their combined production and delivery obligations mcp was obligated pursuant to the umas to process the corn produced by its members each year as dictated by the market and in a manner mcp deemed in the best interest of the cooperative ’regardless of how petitioners acquired the corn they delivered to mcp petitioners warranted to mcp that they were the producers or owners of the corn they delivered to mcp under the umas - and its membership as a whole mcp also was obligated to market the processed corn at the best rate obtainable on the open market in the umas petitioners appointed mcp as their agent to market and sell the corn they delivered to satisfy their production and delivery obligations mcp determined how much corn petitioners had to produce and deliver and had sole and complete discretion in all phases of the marketing activity in return for petitioners’ meeting their production and delivery obligations mcp was obligated under the uma to pay each petitioner at least percent of the loan value per bushel of corn delivered by each petitioner a storage fee and interest in some cases an additional payment value-added payment for value added to the corn as a result of its processing and as further compensation_for corn delivered by petitioners if mcp determined that such a payment was warranted after calculating the net_proceeds from all of its operations for the processing year and if mcp’s lenders approved and payments from mcp’s earnings as patronage_dividends in accordance with mcp’s bylaws during and petitioners received value-added payments of dollar_figure and dollar_figure respectively attributable to the option pool corn they acquired and delivered to mcp -- - petitioners’ and tax returns petitioners reported the value-added payments on schedules d as proceeds from the sale of capital assets petitioners subtracted from those proceeds the following amounts which they claimed represented their adjusted_basis for purposes of calculating their capital_gain or loss description option pool corn fees dollar_figure dollar_figure payments to sons big_number big_number total basis claimed big_number big_number petitioners acknowledged during the trial however that they had erroneously increased their basis by the payments made to the sons which had nothing to do with option pool corn purchased from mcp but rather were to reimburse the sons at least in part for petitioners’ share of farm-related expenses the sons had paid ’ with the exception of some corn sale proceeds reported on the schedules d petitioners reported their farm income and expenses for and as farm rental income and expenses on forms on the forms petitioners checked the box acknowledging that they actively participated in the operation of ‘although petitioners conceded at trial that they erroneously increased their basis in the option pool corn they acquired to satisfy their mcp obligations by the amounts paid to the sons for farm expenses respondent did not move for an increased deficiency in this case their farm during and although they testified at trial that they had made a mistake in doing so notice_of_deficiency in the notice_of_deficiency respondent reduced petitioners’ capital_gain income for and by the reported capital_gains of dollar_figure and dollar_figure respectively resulting from petitioners’ receipt of the value-added payments respondent reclassified the capital_gain as schedule c profit or loss from business income treated that income as net_earnings from self- employment and determined that petitioners were liable for self- employment_tax on that income respondent did not determine that the income petitioners reported as net farm rental income must be included in calculating petitioners’ net_earnings from self- employment for and opinion self-employment_tax is imposed on the self-employment_income of every individual sec_1401 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 b net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 for purposes of sec_1402 the trade or -- business must be carried on by the individual either personally or through agents or employees sec_1_1402_a_-2 income_tax regs the self-employment_tax provisions are broadly construed in favor of treating income as earnings from self-employment 95_tc_639 81_tc_830 hennen v commissioner tcmemo_1999_306 s rept 81st cong 2d sess 1950_2_cb_302 respondent does not directly dispute that petitioners retired from daily farming in respondent contends only that petitioners engaged in a trade_or_business of acquiring and selling corn and corn products for profit during and and that petitioners derived the value-added payments from that trade_or_business petitioners claim that they were not engaged in a trade_or_business from which they derived the value-added payments petitioners assert that the value-added payments constituted investment_income attributable to their ownership of mcp common_stock petitioners maintain they correctly reported the value- added payments on their and tax returns as proceeds from the sale of capital assets excludable from net_earnings from swe do not consider the provisions of subch t of the code secs pertaining to the income_taxation of cooperatives and their patrons since none of the parties to this case place any reliance on those provisions - - self-employment under sec_1402 in the alternative petitioners argue on brief that the value-added payments are dividends_paid with respect to their mcp stock which are excludable from net_earnings_from_self-employment under sec_1402 a we examine the parties’ contentions below taking into account the burden_of_proof which rests upon petitioners rule a respondent’s determinations are presumed to be sec_1402 provides that in computing a taxpayer’s net_earnings_from_self-employment there shall be excluded any gain or loss-- a which is considered as gain_or_loss from the sale_or_exchange of a capital_asset c from the sale exchange involuntary_conversion or other_disposition or property if such property is neither--- stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year nor property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1402 provides that in calculating a taxpayer’s net_earnings_from_self-employment there shall be excluded dividends on any share of stock ‘ sec_7491 does not place the burden_of_proof on respondent because the examination in this case began before date internal_revenue_service restructuring reform act of pub continued correct petitioners must prove that respondent’s determinations are erroneous in order to rebut the presumption and satisfy their burden_of_proof id 290_us_111 i trade_or_business because only gross_income derived from a trade_or_business carried on by the taxpayer is taken into account in calculating net_earnings_from_self-employment we first consider whether petitioners carried on a trade_or_business during the years at issue the term trade_or_business has the same meaning for purposes of sec_1402 as it has for purposes of sec_162 sec_1402 trade_or_business under sec_162 has been interpreted to mean an activity that is conducted with continuity and regularity and with the primary purpose of making income or a profit 480_us_23 courts have sometimes struggled to differentiate a trade_or_business from a passsive investment e g hendrickson v commissioner tcmemo_1987_566 it is often difficult to distinguish a ‘trade or business’ from passive investments held_for_the_production_of_income citing 312_us_212 whether a taxpayer is engaged ina h continued l sec c 112_stat_685 -- - trade_or_business must be ascertained from a review of all the relevant facts and circumstances commissioner v groetzinger supra in the absence of guidance we would defer to the code’s normal focus on what we regard as a common-sense concept of what is a trade_or_business neither party addressed directly whether petitioners’ rental of their farm to the sons rental_activity standing alone constituted a trade_or_business for purposes of the self- employment_tax however respondent appears to have accepted the proposition that income generated by petitioners’ rental_activity is not subject_to self-employment_tax presumably because of the provisions of sec_1402 consequently we focus our analysis on petitioners’ activities with respect to mcp in order to decide whether petitioners were engaged in a trade or busine sec_2sec a provides that excludable farm rental income includes rent paid in crop shares sec_1_1402_a_-4 income_tax regs provides rentals paid in crop shares include income derived by an owner or lessee of land under an agreement entered into with another person pursuant to which such other person undertakes to produce a crop or livestock on such land and pursuant to which the crop or livestock or the proceeds thereof are to be divided between such owner or lessee and such other person and the share of the owner or lessee depends on the amount of the crop or livestock produced presumably because the sons leased petitioners’ farm during and and paid petitioners a portion of what was produced on the farm as rent respondent did not determine that the income petitioners reported as farm rental income on form_4835 was subject_to self-employment_tax -- - for purposes of the self-employment_tax petitioners originally purchased stock and units of equity participation in mcp and executed their first umass to enhance their ability to profit from the corn they grew on their farm their membership in mcp enabled them to arrange for cost-- effective processing of the corn they grew and for the marketing and sale of their corn and corn products through mcp the relationship apparently was so beneficial that over the years petitioners continued to buy additional units of equity participation thereby increasing the amount of corn they would be reguired to produce under the umas but also increasing the amount of money they would be entitled to receive under the umas although petitioners retired from daily farming in and turned over their farm operation to the sons petitioners nevertheless continued to maintain their membership in mcp from through at least as active members of mcp during and petitioners either directly or through the sons as their agents ’ regularly and continuously maintained their status as producers under the umas made decisions regarding how to satisfy their production and delivery obligations to mcp under the umas acquired option pool corn which they used to satisfy their production and delivery obligations to mcp several 3petitioners testified that the sons acted on their behalf and do not dispute that the sons operated as their agents in delivering and selling corn and other produce for their benefit times each year and sold corn and corn products for profit through mcp under the umas once petitioners satisfied their production obligations by supplying corn they had either grown or acquired from the option pool to mcp mcp processed the corn and then marketed and sold the corn and resulting products on behalf of petitioners and its other members in fact the umas specifically appointed mcp as petitioners’ agents to market and sell the corn and corn products respondent argues that petitioners’ involvement with mcp is more than sufficient to qualify as a trade_or_business moreover respondent contends that mcp’s actions in processing marketing and selling corn on behalf of its members can be attributed to petitioners for purposes of this analysis because the umas expressly designated mcp as petitioners’ agent to market and sell the corn and corn products and because the contractual designation is controlling petitioners disagree arguing their involvement with mcp was so limited that it cannot qualify as a trade_or_business and that mcp’s actions in processing marketing and selling the corn and corn products cannot be attributed to them specifically petitioners contend that whether mcp was petitioners’ agent is not controlled by the umass but must be decided by reference to state law according to petitioners the law of agency in -- - minnesota requires a principal to retain some measure of control_over the agent for a valid agency relationship to exist see jurek v thompson n w 2d minn petitioners claim they retained no control_over the processing of the corn and the marketing and sale of the resulting corn products therefore mcp was acting on its own account and not as petitioners’ agent according to petitioners’ analysis unless mcp was petitioners’ agent petitioners’ limited involvement in acquiring and delivering corn to satisfy their production obligations is insufficient to constitute a trade_or_business generating income subject_to the self-employment_tax we disagree with petitioners for several reasons first whether mcp qualified as petitioners’ agent in processing marketing and selling the corn petitioners acquired and delivered to mcp in and is not essential to our holding regardless of whether mcp acted as petitioners’ agent the record establishes that petitioners by satisfying their production obligations under the umass during and regularly and continuously purchased and sold corn with the intention of making a profit although petitioners may have retired from daily farming in they did not cease to function as dealers in corn following their retirement in fact in and petitioners bought additional units of equity participation and entered into additional umas thereby obligating themselves to produce greater guantities of corn to mcp each year petitioners’ argument regarding control fails to adequately acknowledge petitioners’ expanding role as dealers who bought and sold corn to customers for a profit the second reason is grounded in the unique nature of a cooperative and its relationship to its members in 44_tc_305 we examined the nature and attributes of a cooperative in general in order to decide whether a workers cooperative association was a nonexempt_cooperative association entitled to exclude patronage distributions from its gross_income for federal_income_tax purposes in so doing we quoted the following description of a cooperative contained in ency am a cooperative is an organization established by individuals to provide themselves with goods and services or to produce and dispose_of the products of their labor the means of production and distribution are those owned in common and the earnings revert to the members not on the basis of their investment in the enterprise but in proportion to their patronage or personal participation in it cooperatives may be divided roughly into consumer cooperatives and producer cooperatives producer cooperative organizations operate for the benefit of the members in their capacity as producers their function may be either the marketing or processing of goods produced individually as in fishermen’s or farmers’ marketing associations or associations which make butter or cheese from farm products received from farm members or the marketing - - of goods processed or produced collectively as in the so-called workers’ cooperative productive associations operating factories or mills emphasis supplied puget sound plywood inc v commissioner supra pincite we noted that three fundamental principles underlie a cooperative subordination of capital democratic control by the cooperative’s members and the allocation among members of the economic results in proportion to the members’ active_participation in the cooperative endeavor id pincite regarding the second element we stated that a cooperative effects democratic control by requiring the members to periodically assemble in democratically conducted meetings at which each member has one vote and one vote only and at which no proxy voting is permitted and these members there deal personally with all problems affecting the conduct of the cooperative id mcp was an agricultural_cooperative characterized by subordination of capital democratic control by its members and the distribution of its operational proceeds on the basis of patronage mcp’s bylaws confirm that members had substantial control_over its operations moreover petitioners failed to introduce evidence to support a finding that as cooperative under mcp’s articles of incorporation each mcp member was entitled to only one vote on each matter submitted to a vote at any meeting of the members regardless of the number of shares of common_stock held by such member --- - members they could not influence mcp’s operations petitioners’ argument that they did not have a sufficient level of control under minnesota law to support the explicit contractual designation of mcp as petitioners’ agent even if relevant to our analysis is unsupported by any convincing proof in the record finally petitioners have failed to convince us that minnesota law invalidates an express contractual agency designation when both the designated agent and the designated principal adhere to the terms of the contract petitioners voluntarily entered into multiple umas with mcp which were in effect for and each of those umass clearly designated mcp as petitioners’ agent for the marketing and sale of the corn petitioners had acquired and delivered pursuant to the umas there is no dispute that petitioners produced corn as required by the umass or that mcp marketed and sold petitioners’ corn and corn products as required by the umass thereby generating the value-added payments given these undisputed facts petitioners’ argument that the contractually based agency designation may be ‘petitioners also argue that because they designated mcp as their agent for the marketing and sale of corn but not for its processing no agency relationship was created this argument makes no sense and we reject it petitioners appointed mcp as their agent to market and sell the corn they had acquired and delivered to mcp under the umas whether mcp was operating as petitioners’ agent in processing the corn does not control our analysis of whether petitioners were in the business of acquiring marketing and selling corn and corn products for profit -- - disregarded under state law simply does not ring true petitioners rely primarily on hansen v commissioner t c summary opinion which has no precedential value see sec_7463 and felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir for the proposition that the value-added payments are not subject_to self-employment_tax in felber we held that a wheat farmer was not liable for self-employment_tax on income received by him and generated from the sale of wheat by a tenant farmer under a crop-sharing agreement because we found that the taxpayer was retired and was only minimally involved in the production of wheat the issue however was whether the exclusion from net_earnings for rentals from real_estate applied ’ see sec_1402 a sec_1_1402_a_-4 income_tax regs we did not address any argument that the taxpayer operated a trade_or_business of acquiring and selling agricultural products through the cooperative as his agent and or through the tenant farmer as his agent employee or partner unlike the parties in felber v commissioner supra the parties in this case have raised and argued issues focusing on whether petitioners after they retired from daily farming continued to carry on a trade_or_business by acquiring ‘petitioners do not contend that the value-added payments gualify for this exclusion - - delivering and selling corn the facts support a conclusion that petitioners continued to acquire market and sell corn and corn products either directly to mcp or through mcp as their agent consequently our decision in felber simply is not applicable with respect to whether petitioners carried on a trade_or_business during and involving mcp we hold that petitioners were engaged during and in continuing and regular efforts to reap a profit from the acquisition marketing and sale of corn and corn products and that those efforts constituted a trade_or_business il income derived from a trade_or_business when faced with whether a taxpayer must treat a particular item_of_income as net_earnings_from_self-employment we have consistently stated that the taxpayer must derive the income in question from a trade_or_business carried on by the taxpayer 76_tc_441 ray v commissioner tcmemo_1996_436 in other words there must be a nexus between the trade_or_business and the income that the taxpayer has received newberry v commissioner supra pincite we are satisfied that the value-added payments were derived from petitioners’ trade_or_business petitioners either directly or through the sons as their agents regularly acquired and delivered option pool corn to mcp which mcp processed and then marketed and sold for petitioners under the umas mcp was - required to make value-added payments as further consideration for the corn delivered by petitioners the amount of value-added payments petitioners received from mcp was based on petitioners’ patronage ie the amount of corn acquired and delivered by petitioners to mcp during the processing year in shumaker v commissioner tcmemo_1979_71 affd on this issue and revd on another ground 648_f2d_1198 9th cir we concluded without discussion that patronage distributions were subject_to self-employment_tax under sec_1401 and sec_1402 on appeal the court_of_appeals for the ninth circuit affirmed our conclusion holding that patronage_dividends from farmer’s cooperatives was properly subject_to self-employment_tax shumaker v commissioner f 2d pincite because the value-added payments were directly related to the volume of corn acquired and delivered by petitioners to mcp and were paid in consideration for petitioners’ patronage the value-added payments had a direct nexus to petitioners’ trade_or_business and consequently were derived from that trade_or_business therefore unless the exclusion under either sec_1402 a or applies to the value-added payments those payments must be included in calculating petitioners’ net_earnings_from_self-employment - - tii exclusions under sec_1402 a introduction sec_1402 contains several provisions which exclude specified types of income from the calculation of net_earnings_from_self-employment petitioners contend that the value-added payments are excludable under either sec_1402 or b sec_1402 a sec_1402 excludes from the calculation of net_earnings_from_self-employment any gain_or_loss from the sale_or_exchange of a capital_asset or from the sale exchange or other_disposition of property if the property is neither stock_in_trade or other_property of a kind normally includable in inventory if on hand at the close of the taxable_year nor property_held_primarily_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business although their argument is not entirely clear petitioners seem to contend that because they acquired their mcp stock for investment purposes the corn they acquired during and and delivered to mcp for processing marketing and sale was a capital_asset petitioners’ argument is confusing and erroneous and we reject it petitioners did not sell their mcp stock they sold option pool corn acquired from mcp petitioners’ motivation in acquiring their mcp stock has no bearing on whether the option - - pool corn they purchased to satisfy their production and delivery obligations under the umas qualifies as a capital_asset rather it is the character of the property sold that controls the analysis under sec_1402 a sec_1221 defines capital_asset broadly as property held by the taxpayer whether or not connected with his trade_or_business but excludes from that definition property described in sec_1221 through the exclusions include stock_in_trade of the taxpayer other_property of a kind normally includable in inventory if on hand at the close of the taxable_year and property_held_primarily_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_1221 a see also sec_1402 a c in this case the property sold was corn and corn products the corn in question was acquired by petitioners to satisfy their production and delivery obligations under the umas so that the corn and any resulting corn products could be sold by mcp on petitioners’ behalf to customers in the ordinary course of petitioners’ business the value-added payments resulted from those sales we hold therefore that the value-added payments are not excludable under sec_1402 in calculating petitioners’ net_earnings_from_self-employment cc sec_1402 a petitioners alternatively argue that if the exclusion under -- p7 - sec_1402 does not apply the exclusion under sec_1402 a operates to exclude the value-added payments because those payments were really dividends_paid with respect to petitioners’ mcp stock sec_1402 excludes from the calculation of net_earnings_from_self-employment dividends on stock ordinarily dividend is a term of art used to describe a distribution_of_property made with respect to a shareholder’s stock out of the current or accumulated earnings_of a corporation which is taxed to the shareholder as ordinary_income see secs 6l1 a c a by its nature a dividend paid with respect to stock is a return ona shareholder’s capital_investment in contrast a patronage distribution ’ is a payment of a cooperative’s net_income calculated by reference to a member’s participation in or patronage of the cooperative’s activities patronage distributions are described by a variety of different names such as patronage_dividends patronage refunds and value-added payments no matter what words are used to describe a particular distribution the controlling characteristic appears to be whether the payment is determined by the level of a member’s participation in a cooperative see also sec_1388 which defines patronage_dividend for purposes of subch t as an amount_paid to a patron by a qualifying cooperative on the basis of quantity or value of business done with or for that patron under a preexisting obligation of the cooperative to pay that amount and the amount is determined by reference to the cooperative’s net_earnings from business done with or for its patrons - - in this case petitioners have offered no evidence to support their alternative argument that the value-added payments were really dividends_paid with respect to their mcp stock in fact the record contains compelling evidence against petitioners’ argument for example mcp’s articles of incorporation provided that no dividends shall be paid on the common_stock of this association and permitted noncumulative dividends which could not exceed a specified percentage only with respect to mcp’s preferred_stock ’ the articles also provided that all net_proceeds savings of this association in excess of dividends if any shall be distributed to patrons annually or oftener on the basis of patronage these provisions reinforce other evidence in the record that establishes the value-added payments were paid in consideration for the quantity of business petitioners conducted with mcp the value-added payments were calculated on the basis of the corn petitioners acquired and delivered to mcp during and on the evidence before us we conclude that the value-added payments were paid with respect to and as additional consideration for the corn petitioners acquired delivered to mcp and sold they were not paid with respect to petitioners’ mcp stock we hold therefore that the value-added payments are '8petitioners did not own any of mcp’s preferred_stock during the years at issue - not excludable under sec_1402 in calculating petitioners’ net_earnings_from_self-employment iv conclusion we find that petitioners were engaged in the business of acquiring marketing and selling corn and corn products during and and that they derived the value-added payments from that business we hold therefore that the value-added payments of dollar_figure and dollar_figure in and respectively reduced by petitioners’ acquisition costs of dollar_figure and dollar_figure respectively constitute petitioners’ net_earnings_from_self-employment under sec_1402 however because respondent did not move for an increased deficiency in this case any deficiency determined as a result of this opinion may not exceed the deficiencies determined in the notice_of_deficiency we have considered the parties’ other arguments and to the extent not herein discussed find them to be without merit to reflect the foregoing decision will be entered under rule
